            Case 2:19-cv-01491-RAJ-JRC Document 36-2 Filed 08/03/20 Page 1 of 2




 1                                                                  The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

      HOLLY CARBON and KENNETH CARBON,
 9    and the Marital Community Thereof,                       NO. 2:19-cv-01491-RAJ-JRC
10                                             Plaintiffs,     ORDER SETTING AMOUNT OF
                                                               PLAINTIFFS’ ATTORNEYS’
11                 v.                                          FEES AND COSTS IN
                                                               CONNECTION WITH MOTION
      SEATTLE REPRODUCTIVE MEDICINE, INC.,                     TO COMPEL DISCOVERY FROM
12    P.S., a Washington Professional Service                  DEFENDANT
      Corporation,
13                                                             [PROPOSED]
                                             Defendant.
14

15                THIS MATTER having come on for before the undersigned Judge pursuant to the

16 Court’s July 28, 2020 Order Granting in Part and Denying in Part Plaintiffs’ Motion to Compel

17 (Dkt. 33), and the Court having reviewed and considered:

18                1.    The Declaration of Bryan C. Graff Regarding Fees and Costs in Connection with

19 Plaintiffs’ Motion to Compel Discovery, with exhibits thereto;

20                2.    The Declaration of Deirdre Glynn Levin;

21                3.    Any Response, and supporting documents;

22                4.    Any Reply, and supporting documents; and the records and files herein, it is now

23 hereby

     ORDER SETTING AMOUNT OF PLAINTIFFS’ ATTORNEYS’ FEES
     AND COSTS IN CONNECTION WITH MOTION TO COMPEL
     DISCOVERY FROM DEFENDANT - 1
     Case No. 2:19-cv-01491-RAJ-JRC
     2157425.01
            Case 2:19-cv-01491-RAJ-JRC Document 36-2 Filed 08/03/20 Page 2 of 2




 1                ORDERED, ADJUDGED, AND DECREED that Plaintiffs are awarded attorneys’ fees in

 2 the amount of $17,636.75; and it is further

 3                ORDERED, ADJUDGED, AND DECREED that Defendants shall make the above-

 4 described payment to Plaintiffs’ counsel ($11,730.50 to Ryan, Swanson & Cleveland, PLLC and

 5 $5,906.25 to DGL Law, PLLC) within seven (7) business days of this Order.

 6                DATED this ______ day of ________________________, 2020

 7

 8                                                 J. Richard Creatura, U.S. Magistrate Judge

 9
     Presented By:
10
     RYAN, SWANSON & CLEVELAND, PLLC
11
     By /s/ Bryan C. Graff
12      /s/ Helen M. Hapner
        Bryan C. Graff, WSBA #38553
13      Helen M. Hapner, WSBA #55498
        1201 Third Avenue, Suite 3400
        Seattle, Washington 98101-3034
14      Telephone: (206) 464-4224
        Facsimile: (206) 583-0359
15      graff@ryanlaw.com
        hapner@ryanlaw.com
16
     -and-
17 DGL LAW, PLLC

18 By /s/ Deirdre Glynn Levin
      Deirdre Glynn Levin, WSBA #24226
19    3417 Evanston Ave. N # 523
      Seattle, WA 98103
      Telephone: (206) 422-6378
20    deirdre@dgllaw.net
21 Attorneys for Plaintiffs

22

23

     ORDER SETTING AMOUNT OF PLAINTIFFS’ ATTORNEYS’ FEES
     AND COSTS IN CONNECTION WITH MOTION TO COMPEL
     DISCOVERY FROM DEFENDANT - 2
     Case No. 2:19-cv-01491-RAJ-JRC
     2157425.01
